Citation Nr: 0116330	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  96-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for cervical spine, 
lumbar spine, and knee disabilities.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1976 to August 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In an April 1997 rating decision, service connection for 
right thumb and shoulder disabilities was denied.  
Thereafter, the veteran was notified of this decision and of 
his procedural and appellate rights, but he did not initiate 
an appeal.  In a March 1999 rating decision, service 
connection for post-traumatic stress disorder was denied.  In 
March 1999, the veteran was notified of this decision and of 
his procedural and appellate rights, but he did not initiate 
an appeal.


REMAND

Having reviewed the record, the Board has determined that the 
claim on appeal must be remanded to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the record shows that in March 1999, the veteran initially 
failed to report for a VA examination to assess the 
disabilities claimed on appeal, but thereafter did in fact 
report for a VA examination which addressed the disabilities 
claimed by him on appeal.  In the subsequent supplemental 
statement of the case, the RO stated that the veteran had 
failed to report for his VA examination and that he should 
promptly inform VA if he desired to have an examination.  
Unfortunately, the March 1999 VA examination for which he did 
report was not considered.  

In light thereof, the appeal must be remanded to the RO so 
that the veteran may be afforded a supplemental statement of 
the case which addresses all of the evidence pertinent to his 
appeal.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.31.

In addition, the Board notes that the veteran's claim to 
reopen the claim of service connection for cervical spine, 
lumbar spine, and knee disabilities was initially considered 
by the RO under a standard no longer in effect.  

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Finally, the Board notes that is clear from the record that 
the veteran was represented in the past by a service 
organization.  However, there is no VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, of record.  The Board recognizes that the RO 
attempted to have the veteran submit this form if he desired 
representation and he failed to do so.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should consider whether new 
and material evidence has been submitted 
to reopen the claim of service connection 
for cervical spine, lumbar spine, and 
knee disabilities, pursuant to 38 C.F.R. 
§ 3.156.  The RO should review the VA 
examination report.  If any benefit 
requested by the veteran continues to be 
denied, he should be furnished a 
supplemental statement of the case.

3.  The veteran is informed that he has 
an obligation to submit new and material 
evidence.  In this case, if there is 
competent evidence of current disability 
and evidence that links the disability to 
service, he must submit that evidence to 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


